Citation Nr: 0933990	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 until 
November 1972.  The record indicates that the Veteran had 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which: granted 
entitlement to service connection for bilateral hearing loss 
(assigning a 50 percent disability rating); granted 
entitlement to service connection for diabetes mellitus, Type 
II (assigning a 20 percent disability rating); granted 
entitlement to service connection for tinnitus (assigning a 
10 percent disability rating); granted entitlement to service 
connection for peripheral neuropathy of the lower extremities 
(assigning a 10 percent disability rating for each 
extremity); granted entitlement to service connection for 
erectile dysfunction (assigning a noncompensable disability 
rating); granted entitlement to special monthly compensation 
based on loss of use of a creative organ; denied entitlement 
to service connection for hypertension; denied entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities; denied entitlement to service connection 
for depression and anxiety; and denied entitlement to service 
connection for PTSD.  

In December 2006, the Veteran submitted a notice of 
disagreement with the denial of his claims of entitlement to 
service connection for hypertension, peripheral neuropathy of 
the bilateral upper extremities, depression and anxiety and 
PTSD.  The RO issued a Statement of the Case for the 
aforementioned issues in May 2007.  In May 2007, the Veteran 
submitted a VA Form 9 [Substantive Appeal], on which he 
specified that he only wished to appeal the denial of his 
claim of entitlement to service connection for PTSD.  

By an April 2008 action, the Board remanded this case in 
order to provide the Veteran with a Travel Board hearing.  
The Veteran testified at June 2009 Travel Board hearing in 
Muskogee, Oklahoma, before the undersigned Acting Veterans 
Law Judge.  A transcript of that proceeding has been 
associated with the Veteran's claims file.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Board notes that following the receipt of the Veteran's 
Substantive Appeal (indicating he wished only to appeal the 
denial of entitlement to service connection for PTSD), the 
subsequent Statements of the Case issued by the RO included 
all of the service connection claims denied in the September 
2006 rating decision.  As the Veteran himself again limited 
his appeal to the issue of PTSD during his June 2009 Travel 
Board hearing, the Board finds that it is clear he does not 
wish to pursue the aforementioned service connection claims 
and they will not be addressed any further herein.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's participation in combat is not demonstrated 
by the record.

3.  The Veteran's claimed in-service PTSD stressors have not 
been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters and then render a decision.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to Notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the VCAA notice 
requirements in a letters dated March 15, 2006, and May 25, 
2006.  The VCAA letters informed the Veteran of the 
evidentiary requirements for service connection relating to, 
among other claims, his claim of service connection for PTSD.  
The letters included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The letters also 
requested that he provide specific detailed information about 
his claimed PTSD stressors so that they could be verified.  A 
PTSD questionnaire, VA Form 21-0781, was enclosed with each 
letter.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The Board also notes that the Veteran was asked in the 
letters to send any evidence in his possession that he thinks 
will support his claim.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the Veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the March 2006 and May 2006 VCAA letters.  The Veteran was 
also provided specific notice of the Dingess/Hartman decision 
in the May 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the Board is 
denying the Veteran's claim of service connection for PTSD, 
elements (4) and (5) as to that issue are moot. 

The Board is aware of the decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must ordinarily 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was provided to the Veteran prior to the RO's 
September 2006 rating decision.

The Veteran is clearly aware of what is required of him and 
of VA.  As there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's private and 
VA treatment records, his service treatment records and 
service personnel records.

As for whether further action by way of obtaining a VA 
psychiatric examination and opinion on the question of 
whether the Veteran's has PTSD that is attributable to a 
verifiable stressor event or events, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but 
contains: 1) competent evidence of diagnosed disability or 
symptoms of disability; 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).
Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will  
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283,  
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

The Court has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, No. 07-0558 (Feb. 17, 2009).  In 
this case, however, the Veteran and his representative have 
specifically argued that the Veteran has PTSD.  There in no 
suggestion that the Veteran is contending that he should be 
granted service connection for any other disability.  
Moreover, the Veteran's current psychiatric diagnosis is 
PTSD.  Accordingly, in the absence of any indication that the 
Veteran seeks service connection for any disability other 
than PTSD, the Board will not broaden the claim.

Discussion

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnoses of  
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

With respect to element (1) [current diagnosis], there are 
multiple PTSD diagnoses of record.  See private treatment 
record, W.R., M.D., April 2006; VA Medical Center (VAMC) 
treatment records, January 2007.  Accordingly, the Board 
finds that element (1) of 38 C.F.R. § 3.304(f) has been 
satisfied.  

With respect to element (3) [medical nexus], there is medical 
evidence of record that appears to ascribe the Veteran's PTSD 
to his reported in-service stressors, in particular, those 
pertaining to his service in Vietnam.  See, e.g., private 
treatment record, W.R., M.D., April 2006; VA Medical Center 
(VAMC) treatment records, January 2007.  Accordingly, the 
Board finds that element (3) has arguably been established. 

With respect to critical element (2) [combat status or 
verified stressors], the Board initially notes that the 
Veteran has asserted that he is a veteran of combat.  See, 
e.g., April 2006 and June 2006 stressor statements.  
Specifically, the Veteran has contended that while stationed 
at DaNang Air Base in the Republic of Vietnam, he was 
subjected to regular incoming rocket and mortar attacks.  

It is the task of the Board [under 38 U.S.C.A. § 7104(d)] to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App.  
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be unsupported by the record and 
therefore lacking in probative value.

The Veteran's service records establish that he had service 
in the Republic of Vietnam.  However, there is absolutely no 
evidence to support the Veteran's vague assertions noted 
above.  The Veteran's military occupational specialty (MOS) 
was aircraft mechanic.  The Veteran has no awards or 
decorations indicative of combat status.  The record is also 
devoid of any indication that he was involved in any 
activities through which combat status could reasonably be 
inferred.

The Board is aware of the Court's decision in Pentecost, 
supra, in which the Court reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  At the June 2009 hearing, the Veteran 
testified that he was stationed at DaNang Air Base from late 
1971 until his discharge in November 1972.  His 
representative provided dates of many attacks on DaNang Air 
Base during 1972 when the Veteran was stationed there [but 
there was no underlying documentation as to the dates and 
severity of any such attacks on a large Air Force Base with 
its perimeter presumably protected by Army and Marine troops, 
or testimony as to how the circumstances of any such attacks 
directly involved the Veteran].  VA requested that the 
Veteran provide more specific information regarding his 
alleged stressors, but he failed to respond.  

In fact, in a June 2007 memorandum to the file, the RO made a 
formal finding of a lack of information required to 
corroborate the Veteran's claimed stressors sufficient to 
make inquiries to the Joint Services Records Research Center, 
Marine Corps or National Archives and Records Administration.  
Making reference to the Veteran's claimed stressors noted 
above, the memorandum noted that requests for specific 
descriptions of stressors had been send to the Veteran in 
March 2006 and May 2006 (in May 2006 he was asked to provide 
names of persons involved and a 60 day time frame for 
researching any stressor event).  The RO concluded that the 
Veteran's replies in April 2006 and June 2006 did not provide 
such necessary details as to justify verification research.  
The Board concurs.  The Board notes that the duty to assist 
is not always a one-way street.  If the Veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

In short, the Board finds the Veteran's statement to be 
lacking in credibility.  The Board therefore finds that the 
Veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. 1154(b).  Accordingly, with no 
evidence of combat status, in order for PTSD to be granted 
the Veteran's claimed stressor must be corroborated.  See 
Moreau, 9 Vet. App. at 395.

The Veteran has additionally alleged: he witnessed a man's 
death while walking to board the U.S.S. ORISKANY; he 
witnessed the deaths of men by airplane propellers; and that 
he was required to place the bodies of fallen soldiers into 
transport bags.  The Veteran has offered no evidence, aside 
from his own statements, to corroborate these alleged 
stressors.  As indicated above, the Veteran's MOS was 
aircraft mechanic and there is no evidence to suggest that 
the circumstances of his military service would cause him to 
witness the graphic scenes he has described in his April 2006 
and June 2006 stressor statements.  As explained above, the 
Veteran's bare assertions are not sufficient to satisfy the 
second element of 38 C.F.R. § 3.304(f).  See Moreau, supra. 

Further, there is evidence of record which indicates the 
Veteran does not suffer from PTSD that is compliant with the 
DSM-IV.  During his July 2004 VA PTSD screening, it was noted 
that the Veteran did not meet the criteria for a preliminary 
diagnosis of PTSD.  An August 2005 VAMC treatment note also 
reported that the Veteran did not meet the criteria for PTSD.  
While the Veteran's reports of stressor incidents can be 
sufficient for the purpose of diagnosing or ruling out a 
diagnosis of PTSD, they are not evidence that the claimed 
stressor did in fact occur.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; see also Moreau, 9 Vet. App. at 395-396.

Accordingly, the Veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the Veteran's PTSD claim fails on 
this basis.  In conclusion, for reasons and bases expressed 
above, the Board finds that a preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


